Case: 21-60484     Document: 00516280923         Page: 1     Date Filed: 04/14/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                        April 14, 2022
                                  No. 21-60484
                                                                       Lyle W. Cayce
                                                                            Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Erik Ivan Betancourt Olguin,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                    for the Southern District of Mississippi
                            USDC No. 1:21-CV-141
                            USDC No. 1:18-CR-30-1


   Before Stewart, Haynes, and Ho, Circuit Judges.
   Per Curiam:*
          Erik Ivan Betancourt Olguin, federal prisoner # 20670-043, moves for
   a certificate of appealability (COA) to appeal the dismissal of his 28 U.S.C
   § 2255 motion challenging his conviction and sentence for conspiracy to
   possess with intent to distribute methamphetamine. The district court sua


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60484         Document: 00516280923          Page: 2    Date Filed: 04/14/2022




                                       No. 21-60484


   sponte dismissed Betancourt Olguin’s § 2255 motion, in which he raised a
   claim of ineffective assistance of counsel, as time barred.
          A COA may be issued only if the movant “has made a substantial
   showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2); see
   Slack v. McDaniel, 529 U.S. 473, 483-84 (2000). When a district court rejects
   a claim on procedural grounds, this court will issue a COA only if the movant
   “shows, at least, that jurists of reason would find it debatable whether the
   [motion] states a valid claim of the denial of a constitutional right and that
   jurists of reason would find it debatable whether the district court was correct
   in its procedural ruling.” Slack, 529 U.S. at 484.
          Pursuant to a Supreme Court order dated March 19, 2020, 1 the
   deadline for Betancourt Olguin to file his petition for a writ of certiorari was
   extended to 150 days from this court’s January 14, 2020 judgment affirming
   his conviction. See United States v. Olguin, 790 F. App’x 5 (5th Cir. 2020).
   Accordingly, Betancourt Olguin’s judgment of conviction would have
   become final on June 12, 2020, and he would have had until June 12, 2021, to
   file his § 2255 motion; his § 2255 motion, filed on April 14, 2021, was
   therefore seemingly timely. See § 2255(f)(1); Clay v. United States, 537 U.S.
   522, 532 (2003).         Further, reasonable jurists could debate whether
   Betancourt Olguin’s claim that his trial counsel rendered ineffective
   assistance by misadvising him during plea negotiations states a valid claim of
   the denial of a constitutional right. See Houser v. Dretke, 395 F.3d 560, 561
   (5th Cir. 2004).
          As Betancourt Olguin has made the necessary showing, we GRANT
   his motion for a COA. See Slack, 529 U.S. at 484; Houser, 395 F.3d at 561.



          1
              See https://www.supremecourt.gov/orders/courtorders/031920zr_d1o3.pdf.




                                             2
Case: 21-60484    Document: 00516280923        Page: 3   Date Filed: 04/14/2022




                                No. 21-60484


   Since further briefing is unnecessary, we VACATE the judgment of the
   district court and REMAND for further proceedings.




                                     3